DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "and/or" (page 8, line 2) renders the claim indefinite because it is unclear whether the limitation “of said secondary portions” is cited as an alternative to “said primary portions”. For the purpose of examination, the phrase “and/or” will be interpreted as “or”.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Staub et al. (U.S. Pub. No. 2018/0039877, hereafter "Staub").
Regarding claim 2, Staub teaches (Fig. 1) an antenna (11) for near-field communication comprising an electrically conducting track (13); said electrically conducting track (13) defining a primary shape of said antenna (11) and comprising an arrangement of primary portions (132) of the same width and of secondary portions (131) of different widths to that of the primary portions (132), such that said arrangement forms a figurative image, wherein said widths of said secondary portions (131) are discrete or vary gradually.
Regarding claim 3, Staub teaches the antenna (11) according to claim 2, wherein said widths of said primary portions (132) or of said secondary portions (131) are less than 400 µm, in particular less than 200 µm and preferably less than 150 µm (Par. 34, “the electrically conductive partial region of the security element [primary portions (132)] is formed as a track structure with a width of more than 100 μm”).
Regarding claim 4, Staub teaches the antenna (11) according to claim 2, comprising a distance between said primary portions (132) and said secondary portions (131), said distance being less than 400 µm, in particular less than 200 µm and preferably less than 150 µm (Par. 36, “The windings of the antenna element are spaced at least 100 μm”).
Regarding claim 5, Staub teaches the antenna (11) according to claim 3, comprising a distance between said primary portions (132) and said secondary portions (131), said distance being less than 400 µm, in particular less than 200 µm and preferably less than 150 µm (Par. 36, “The windings of the antenna element are spaced at least 100 μm”).
Regarding claim 6, Staub teaches The antenna (11) according to claim 2, wherein said electrically conducting track (13) has a length that lies in the range 300 mm to 1,200 mm, in particular in the range 400 mm to 1,000 mm (Par. 27, “the at least one winding is arranged in a frame-shaped region of the multilayer body with the external dimensions 81 mm×49 mm and the internal dimensions 64 mm×34 mm”).
Regarding claim 7, Staub teaches The antenna (11) according to claim 3, wherein said electrically conducting track (13) has a length that lies in the range 300 mm to 1,200 mm, in particular in the range 400 mm to 1,000 mm (Par. 27, “the at least one winding is arranged in a frame-shaped region of the multilayer body with the external dimensions 81 mm×49 mm and the internal dimensions 64 mm×34 mm”).
Regarding claim 8, Staub teaches The antenna (11) according to claim 4, wherein said electrically conducting track (13) has a length that lies in the range 300 mm to 1,200 mm, in particular in the range 400 mm to 1,000 mm (Par. 27, “the at least one winding is arranged in a frame-shaped region of the multilayer body with the external dimensions 81 mm×49 mm and the internal dimensions 64 mm×34 mm”).
Regarding claim 9, Staub teaches The antenna (11) according to claim 5, wherein said electrically conducting track (13) has a length that lies in the range 300 mm to 1,200 mm, in particular in the range 400 mm to 1,000 mm (Par. 27, “the at least one winding is arranged in a frame-shaped region of the multilayer body with the external dimensions 81 mm×49 mm and the internal dimensions 64 mm×34 mm”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        /ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845